     Case 2:19-cv-00851-JAM-DB Document 38 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHON ANDREW HAMPTON,                           No. 2:19-cv-0851 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations and a motion to amend the complaint. (ECF

24   Nos. 30, 32.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                         1
     Case 2:19-cv-00851-JAM-DB Document 38 Filed 05/06/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed December 5, 2019, are adopted in full;

 3        2. Plaintiff’s motion for stay (ECF No. 20) is denied;

 4        3. Plaintiff’s motion for certification (ECF No. 23) is denied;

 5        5. Plaintiff’s motion to amend is denied; and

 6        4. Plaintiff’s amended complaint is dismissed without leave to amend.

 7

 8   DATED: May 5, 2020
                                                /s/ John A. Mendez____________         _____
 9
                                                UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
